Name: Commission Regulation (EC) No 2344/96 of 9 December 1996 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff;  Europe
 Date Published: nan

 10 . 12. 96 I EN I Official Journal of the European Communities No L 319/3 COMMISSION REGULATION (EC) No 2344/96 of 9 December 1996 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1481 /86 is hereby amended as follows: 1 . Annex I is replaced by the Annex to this Regulation . 2 . In Annex II, Point B 1 is replaced by the following: 'B. DENMARK 1 . Representative market : Denmark The price recorded on this market is the weighted average of the prices recorded at the following places of quotation . Weighting coefficient Dane Beef 60,1 % THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EC) No 1 589/96 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EC) No 2947/95 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community; Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production ; Whereas in Denmark, the places of quotation and the coefficients fixed should be altered to take account of the trend in quantities coming onto that market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Nerager 38,2 % DKL, Arhus 1,7 % .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1997 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2 ) OJ No L 206, 16 . 8 . 1996, p. 25. (3) OJ No L 130 , 16 . 5 . 1986 , p. 12. (4) OJ No L 308 , 21 . 12 . 1995, p. 30 . No L 319/4 EN Official Journal of the European Communities 10 . 12. 96 ANNEX ANNEX I Coefficients to be used in calculating the price recorded on the representative Community markets Belgium 0,34% Denmark 0,19% Germany 3,62% Spain 20,79 % France 1 2,96 % Greece 7,10% Ireland 8,87 % Italy 4,63 % Luxembourg  Netherlands 2,29 % Portugal 2,15% Great Britain 32,98 % Northern Ireland 3,07% Austria 0,52% Finland 0,12% Sweden 0,37% '